Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 26, 2015

                                       No. 04-15-00126-CV

  WELLS FARGO BANK, N.A., as Trustee for Securitized Asset Backed Receivables L.L.C.
           2005-FR4 Mortgage Pass-Through Certificates Series 2005-FR4,
                                   Appellant

                                                 v.

     KINGMAN HOLDINGS, L.L.C., as Trustee of the Manderly Place 8118 Land Trust,
                                  Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17188
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        The district clerk has filed a notification of late record stating the record has not been
filed because appellant has not paid the fee for preparing the record and is not entitled to a record
without payment. We DENY AS MOOT the notification of late record. Appellant has filed a
motion to dismiss the appeal and therefore, it will be unnecessary for the clerk to file the record.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court